                                                  Case 2:20-cv-01766-GMN-BNW Document 23
                                                                                      22 Filed 12/23/20
                                                                                               12/22/20 Page 1 of 2



                                    1           WILLIAM J. SIMMONS, ESQ., Pennsylvania, Bar No. 206860
                                                Admitted Pro Hac Vice
                                    2           LITTLER MENDELSON, P.C.
                                                1601 Cherry Street, Suite 1400
                                    3           Philadelphia, PA 19102-1321
                                                Telephone:      267.402.3000
                                    4           Fax No.:        267.402.3131
                                                Email: wsimmons@littler.com
                                    5
                                                DIANA G. DICKINSON, ESQ., Bar No. 13477
                                    6           LITTLER MENDELSON, P.C.
                                                3960 Howard Hughes Parkway
                                    7           Suite 300
                                                Las Vegas, NV 89169-5937
                                    8           Telephone:     702.862.8800
                                                Fax No.:       702.862.8811
                                    9           Email: ddickinson@littler.com

                                10              Attorneys for Defendant
                                                BACKGROUNDCHECKS.COM LLC
                                11

                                12
                                                                                  UNITED STATES DISTRICT COURT
                                13
                                                                                      DISTRICT OF NEVADA
                                14

                                15
                                                Jose A. Iraheta Hernandez,                      Case No. 2:20-cv-01766-GMN-BNW
                                16
                                                                   Plaintiff/s,                 STIPULATION AND [PROPOSED]
                                17                                                              ORDER TO EXTEND TIME FOR
                                                vs.                                             DEFENDANT TO RESPOND TO
                                18                                                              PLAINTIFF’S SECOND AMENDED
                                                Backgroundchecks.com, LLC,                      COMPLAINT
                                19
                                                                   Defendant/s.                 [FIRST REQUEST]
                                20

                                21

                                22

                                23                     Plaintiff   JOSE       A.     IRAHETA    HERNANDEZ          (“Plaintiff”)   and   Defendant
                                24              BACKGROUNDCHECKS.COM LLC (“Defendant”) by and through their undersigned counsel,
                                25              hereby agree and stipulate to extend the time for Defendant to file a response to the Second Amended
                                26              Complaint two (2) weeks from December 28, 2020 up to and including January 11, 2021.
                                27                     The requested extension is necessary in light of the upcoming holiday and the need for
                                28
L I T T L ER ME N DE LS ON, P.C .
           A t t o r n e y s A t L aw
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                 S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
                                                  Case 2:20-cv-01766-GMN-BNW Document 23
                                                                                      22 Filed 12/23/20
                                                                                               12/22/20 Page 2 of 2



                                    1           additional time to investigate the allegations in the Second Amended Complaint and prepare a

                                    2           sufficient responsive pleading.

                                    3                    This is the first request for an extension of time to respond to the Second Amended Complaint.

                                    4           This request is made in good faith and not for the purpose of delay.

                                    5           Dated: December 22, 2020
                                    6           Respectfully submitted,                        Respectfully submitted,
                                    7

                                    8           /s/ Michael Kind                                /s/ Diana Dickinson
                                                MICHAEL KIND, ESQ.                             WILLIAM J. SIMMONS, ESQ.
                                    9           KIND LAW                                       DIANA G. DICKINSON, ESQ.
                                                GEORGE HAINES, ESQ.                            LITTLER MENDELSON, P.C.
                                10              GERADO AVALOS, ESQ.
                                                FREEDOM LAW FIRM, LLC
                                11
                                                Attorneys for Plaintiff                        Attorneys for Defendant
                                12              JOSE A. IRAHETA HERNANDEZ                      BACKGROUNDCHECKS.COM LLC
                                13

                                14

                                15                                                            ORDER
                                16                                                IT IS SO ORDERED
                                                                                                  IT IS SO ORDERED.
                                17                                                DATED: 12:19 pm, December 23, 2020
                                                                                                  Dated: _____________________, 2020.
                                18

                                19
                                                                                  BRENDA WEKSLER
                                20                                                              _______________________________________
                                                                                  UNITED STATES MAGISTRATE    JUDGE
                                21                                                              UNITED STATES MAGISTRATE JUDGE

                                22

                                23

                                24

                                25
                                                4846-9466-7476.1 103757.1007
                                26

                                27

                                28
L I T T L ER ME N DE LS ON, P.C .                                                                2.
           A t t o r n e y s A t L aw
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                 S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
